Citation Nr: 0904239	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-43 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for residuals of a nose injury based on a 
1954 surgery and hospitalization at the VA Medical Center 
(VAMC) in East Orange, New Jersey.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January to July of 
1952 and from August to October of 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

Following a June 2007 Travel Board hearing, this case was 
remanded by the Board in August 2007.  At that time, the 
appeal also included a claim for service connection for a 
deviated nasal septum.  This claim, however, was later 
granted in an October 2008 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the October 2008 Supplemental Statement of the Case, the 
AMC continued the denial of the Veteran's § 1151 claim on the 
basis that service connection had separately been established 
for a deviated nasal septum, as the current disability was 
due to military service and not to a post-service corrective 
surgical procedure.

The Board observes, however, that the Veteran appears to be 
applying for compensation for a nasal disability that is 
separate and distinct from the service-connected deviated 
nasal septum.  During the June 2007 hearing, the Veteran 
asserted that a piece of equipment chipped during the 1954 VA 
surgery and went astray in the nasal cavity, causing the 
current condition.

In the August 2007 remand, the Board requested that the 
question of whether there is evidence of a residual 
disability resulting from a chipped VA surgical instrument be 
addressed upon examination.  The subsequent October 2008 VA 
examination report, however, does not resolve this question.  
The examiner noted that "there is documentation of surgical 
interference with documentation of problems with the nose 
following the surgery," along with a deviated nasal septum, 
but the examiner did not specifically address whether there 
was a current disability of the nose that was both 
attributable to a chipped instrument during surgery and 
separate and distinct from the deviated nasal septum.  This 
deficiency was noted by the Veteran's representative in a 
January 2009 brief, and this matter must be clarified upon 
further VA examination.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
upper respiratory examination, with an 
appropriate examiner who has reviewed his 
claims file.  This examiner should 
conduct all tests and studies of the nose 
deemed necessary and provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran has a 
disability of the nose that is 
attributable to the reported chipping of 
a surgical instrument during 1954 VA 
surgery and, importantly, separate and 
distinct from the service-connected 
deviated nasal septum.  If there is found 
to be no current diagnosis other than the 
deviated nasal septum, the examiner 
should so state.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



